DETAILED ACTION

	Dependent claim 5 was inadvertently omitted from the claims; accordingly, dependent claims 6-8 have been respectively renumbered as dependent claims 5-7.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  On page 1, in paragraph 001, line 2:  The phrase --now U.S. Patent No. 10,555,852-- should be inserted after the phrase “filed March 27, 2017,”.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  
1)	In claim 7, line 1:  The first instance of the term “of” should be deleted.
2)	In claim 7, line 2:  A --.-- should be inserted after the term “shape”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 10, 11 and 13-17 of U.S. Patent No. 10,555,852.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 are generic to all that is recited in claims 1, 4-7, 10, 11 and 13-17 of U.S. Patent No. 10,555,852.  In other words, claims 1, 4-7, 10, 11 and 13-17 of U.S. Patent No. 10,555,852 fully encompass the subject matter of claims 1-7 and therefore anticipate claims 1-7.  Since claims 1-7 are anticipated by claims 1, 4-7, 10, 11 and 13-17 of the patent, they are not patentably distinct from claims 1, 4-7, 10, 11 and 13-17.  Thus the invention of claims 1, 4-7, 10, 11 and 13-17 of the patent is in effect a “species” of the “generic” invention of claims 1-7.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-7 are anticipated (fully encompassed) by claims 1, 4-7, 10, 


11 and 13-17 of the patent, claims 1-7 are not patentably distinct from claims 1, 4-7, 10, 11 and 13-17, regardless of any additional subject matter present in claims 1, 4-7, 10, 11 and 13-17.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Lyon ‘034, Kubiak et al. ‘859, Lyon ‘747, Kubiak et al. ‘154, Li ‘767, Bly et al. ‘126, Lyon ‘265, Bly et al. ‘401, Bly et al. ‘982, Bly et al. ‘535, Bly et al. ‘779, Bly et al. ‘940, Bly et al. ‘598, Metz et al. ‘839, Metz et al. ‘948 and Metz et al. ‘391.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available 





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673